Title: To John Adams from David Hartley, 14 August 1780
From: Hartley, David
To: Adams, John


     
      Dear Sir
      London Aug. 14 1780
     
     I take the liberty to introduce to your acquaintance my friend and relation Mr. Saml. Hartley. Some business carries him to Paris and he is desirous of that opportunity of being made known to you. Give me leave at the same time to tell you on my own account that I wish not to lose any occasion of expressing my personal respects to you. I heartily wish likewise that any fortunate events might bring us together in the negotiation of public and universal peace. All my political thoughts and views are comprised in that one word Peace. I understand that that is the object of your Appointment and a most honorable one it is. I heartily wish success to it and in my limited situation I should be happy to assist and to Concur in that end. War cannot last for ever I will not therefore despair. Let peace and friendship return hand in hand together.
     I am Dear Sir with the greatest respect Your most obedt. Servt.
     
      D Hartley
     
    